Citation Nr: 0125495	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  97-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

2.  Entitlement to an effective date earlier than in February 
1996, for service connection for status post right upper 
lobectomy for right lung carcinoma.  

3.  Entitlement to an increased rating for status post right 
upper lobectomy for right lung carcinoma, currently evaluated 
as 30 percent disabling.  

4.  Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1160, concerning disability of paired organs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

The claims regarding service connection, the effective date 
for service connection, and an increased rating arose from a 
May 1997 rating action.  The veteran submitted a notice of 
disagreement regarding these matters in July 1997, and after 
a statement of the case was issued, he perfected his appeal 
in this regard in October 1997, upon the receipt at the VA 
regional office (RO), of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  A hearing at which the veteran testified 
was conducted at the RO regarding these matters in February 
1998.  

The appeal concerning benefits pursuant to 38 U.S.C.A. § 1160 
arose from a March 1998 rating action.  The veteran submitted 
a notice of disagreement with that decision in April 1998, 
and a statement of the case was issued in January 2001.  The 
veteran perfected an appeal of this matter in February 2001.   


FINDINGS OF FACT

1.  All notice and development requirements necessary for a 
final decision in this appeal have been met.  

2.  COPD was not diagnosed in service or until many years 
thereafter, and the information and evidence of record does 
not establish that the veteran suffered from COPD in service.

3.  The veteran served in the Republic of Vietnam.  

4.  In February 1994, a diagnosis of lung cancer in the upper 
lobe of the veteran's right lung was confirmed.   

5.  The veteran's lung cancer was treated by means of a 
unilateral lobectomy performed on February 10, 1994.  

6.  The residuals of the veteran's lung cancer, status post 
right upper lobectomy, are not shown to be productive of 
pulmonary function tests results where the FEV-1 value is 
less than 56 percent of that which was predicted, or FEV-
1/FVC of less than 56 percent.  

7.  In June 1994, regulatory changes permitted a presumption 
of service connection for respiratory cancers including lung 
cancer for those exposed to herbicide agents in service.  

8.  In February 1997, the veteran submitted a claim for 
service connection for his lung cancer.  

9.  In a May 1997 rating action service connection was 
established for the veteran's lung cancer, effective from 
February 1996.  

10.  The veteran's service connected right lung disability is 
rated less than 50 percent disabling.  





CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an effective date earlier than in 
February 1996 for service connection for status post right 
upper lobectomy for right lung carcinoma are not met.  
38 U.S.C.A. §§ 1110, 1116, 5110(a), (g), 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ .309(e), 3.114, 3.400 (2001), 66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

3.  The criteria for a schedular disability evaluation of 100 
percent effective from February 3, 1996 to February 10, 1996, 
have been met. 38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.97 (2001), Diagnostic Codes 6816, 6819 
(effective prior to October 7, 1996), 6843, 6845 (2001), 66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

4.  The criteria for a schedular disability evaluation in 
excess of 30 percent for status post right upper lobectomy 
for right lung carcinoma after February 10, 1996, are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126  (West 1991 and Supp. 2001); 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.97 (2001), Diagnostic Codes 6816, 6819 (effective 
prior to October 7, 1996), 6843, 6845 (2001), 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

5.  The criteria for an award of benefits pursuant to the 
provisions of 38 U.S.C.A. § 1160 are not met.  38 U.S.C.A. 
§§ 1160,5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991and Supp. 2001); 38 C.F.R. § 3.383 (2001), 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claims, the Board notes that 
during the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board finds that the veteran will not be prejudiced by 
its consideration of this appeal under these rules insofar as 
VA has already met all notice and duty to assist obligations 
to the veteran that they set forth.  In essence, the veteran 
in this case has been notified through the statements of the 
case of the criteria by which the benefits he seeks may be 
established, and through these documents and the supplemental 
statement of the case issued in September 2000, the veteran 
has been advised of the evidence which would substantiate his 
claims as well as that evidence which has been considered in 
connection with his appeal.  Moreover, it appears that the RO 
has obtained those records that appear to be relevant to the 
veteran's claim, and he was examined for VA purposes in 
connection with this matter.  Under these circumstances, it 
may be concluded that VA's obligation to obtain any other 
records or undertake additional development has been 
satisfied.  

As stated, since the requirements of the VCAA have been met, 
the veteran will not be prejudiced as a result of the Board 
deciding his appeal without first affording the RO an 
opportunity to consider the claims anew in light of the VCAA 
and its implementing regulations, or without first affording 
the veteran opportunity to respond to the new regulatory 
language.  A remand for the RO to consider this law or to 
have the veteran respond to the new legal criteria would 
serve no useful purpose, but would only delay resolution of 
the veteran's claims.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


a.  Service Connection for COPD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

A review of the veteran's service medical records reflects 
that while he was treated for cold symptoms on occasion, 
there was no suggestion that he was considered to have COPD.  
The report of the examination conducted in connection with 
the veteran's discharge from service in May 1969 revealed 
that the lungs were normal upon clinical evaluation.  Post 
service medical records do not show any diagnosis of COPD 
until 1994, approximately 25 years after the veteran's 
service.  These post service records, however, fail to show 
that any of those individuals treating the veteran considered 
this disability to be related to the veteran's service.  

In connection with this claim, the veteran was examined for 
VA purposes in March 1997 and March 2000.  In the report of 
the examination conducted in 1997, the examining physician 
wrote that in his opinion COPD "is not secondary to 
carcinoma."  (The veteran is service connected for the 
residuals of right lung cancer.)  At the time of the 
examination conducted in March 2000, the veteran's diagnoses 
included COPD, but in commenting on the etiology of this 
disability, it was specifically stated that it was "not a 
direct result of herbicide exposure."  There was also no 
mention made that this disability was in any other way 
considered to be related to the veteran's military service.  

As set forth above, there is no medical evidence showing the 
veteran to have had COPD during service.  The evidence shows 
that it was not until 25 years after service, that this 
disease became manifest, and this evidence fails to show that 
the disease was considered by medical professionals to be in 
any way linked to service.  Under these circumstances, there 
is no basis to conclude that the veteran's COPD was incurred 
in service.  Accordingly, service connection for that 
disability must be denied.  

With respect to the veteran's contention that COPD may be 
linked to his exposure to Agent Orange, the Board notes that 
applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era. 38 U.S.C.A. § 307(a)(6)(iii).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the diseases set out 
in 38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  The diseases listed at 
§ 3.309(e), however, do not include COPD.  Rather, these 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

Moreover, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation, and thereby establishing service connection.  

As indicated above, COPD, is not among the diseases for which 
service connection is presumed as a consequence of exposure 
to Agent Orange under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Further, a VA physician specifically opined that the 
veteran's COPD was not a result of his herbicide exposure, 
and the veteran has not identified any competent source from 
whom an opinion could be obtained linking his COPD to 
exposure to Agent Orange, or otherwise to service.  Absent 
competent evidence linking the veteran's COPD in any way to 
service, it is the Board's conclusion that a basis upon which 
to establish service connection for COPD has not been 
presented.  


b. Earlier Effective Date

The facts with respect to the veteran's claim for an earlier 
effective date for service connection for his lung cancer may 
be briefly stated.  The record shows that in January 1994, 
the veteran was undergoing medical follow-up for what was 
considered a re-infection of tuberculosis.  A CT scan of the 
chest taken at the end of that month, revealed the presence 
of a mass in the right upper lobe of the veteran's lung that 
was considered to be consistent with lung carcinoma.  On 
February 10, 1994, the veteran underwent an upper lobectomy 
and lung reconstruction, which confirmed the presence of 
large cell undifferentiated carcinoma of the upper lobe of 
the right lung.  

On a VA Form 21-4138 (Statement in Support of Claim), dated 
in February 1996, but marked as received in February 1997, 
the veteran expressed a desire to establish service 
connection for right lung cancer.  In a May 1997 rating 
action, the RO noted that there was no medical evidence of 
lung cancer prior to 1994.  At the same time, however, lung 
cancer was among the disabilities for which service 
connection could be presumed for those exposed to herbicides 
during service in Vietnam pursuant to the provisions of 
38 C.F.R. §§ 3.307, 3.309.  Given that the veteran's record 
established that he served in Vietnam and that he had lung 
cancer, service connection for that disability based on these 
presumptive provisions was established by this rating action, 
effective from February 1996.   

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (2000); see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  

However, 38 U.S.C.A. § 5110(g) provides and exception to 
§ 5110(a) as follows:

. . . where compensation, dependency and 
indemnity compensation, or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found, 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
administrative determination of 
entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g).  The implementing regulation states in 
pertinent part:

(a) Effective date of award.  . . . Where 
. . . compensation . . . is awarded or 
increased pursuant to a liberalizing law 
or VA issue which became effective on or 
after the date of its enactment or 
issuance, in order for a claimant to be 
eligible, for a retroactive payment under 
the provisions of this paragraph the 
evidence must show that the claimant met 
all eligibility criteria for the 
liberalized benefit on the effective date 
of the liberalizing law or VA issue and 
that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3) If a claim is reviewed at the request 
of the claimant more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114(a) and (3) (2001).

Regulations regarding the presumption of service connection 
for various disabilities due to exposure to herbicides did 
not always include a presumption of service connection for 
lung cancer.  It was not until June 1994, that VA revised 
38 C.F.R. § 3.309(e) to include cancer of the lung as among 
the diseases for which service connection could be presumed 
for those exposed to herbicides containing dioxin during 
service.  In view of this, it is obvious that an effective 
date for service connection for lung cancer based on a 
presumption of service connection, cannot be made prior to 
June 1994, the effective date of this liberalizing 
regulation.  It is also clear that the veteran did not submit 
a claim for benefits based on his lung cancer prior to his 
statement in that regard received in February 1997.  

Here, the veteran met the eligibility criteria for this 
liberalized benefit on the effective date of the liberalizing 
regulation, June 1994, as his lung cancer diagnosis was 
confirmed in February 1994, several months before the June 
1994 effective date of the liberalized regulation.  Shortly 
after receipt of the veteran's claim, the RO granted service 
connection for the veteran's lung cancer.  In accordance with 
the criteria cited above, the effective date for this award 
was established as one year prior to the date the claim for 
benefits was received.  

Since in this case, the veteran's claim was not received 
within one year of the June 1994 effective date of the 
liberalizing regulation on which his compensation award was 
predicated, 38 C.F.R. § 3.114(a)(3) dictates that the 
earliest date from which to award service connection, is one 
year prior to the date of the receipt of claim, or February 
1996.  As that is the effective date assigned by the RO, 
there is no basis for assigning an earlier effective date in 
this case, and the veteran's appeal in this regard is denied.  

In reaching the decision in this regard, the Board notes that 
there is some confusion as to when the RO considered the 
veteran's claim at issue to have been received.  In its 
August 1997 statement of the case, the RO wrote it had 
received the claim in February 1996.  In its September 2000 
supplemental statement of the case, however, the RO found the 
claim to have been submitted in February 1997.  The Board 
observes that the claim itself, VA Form 21-4138 (Statement in 
Support of Claim), was dated in February 1996, but that it 
bears a hand written inscription that it was "Rec'd 
2/3/97."  Likewise, it is observed that the development 
undertaken in connection with the claim was initiated in 
February 1997, and the rating action addressing the claim was 
dated in May 1997.  Since it seems unlikely that the RO would 
wait a full year before taking any action on a claim for 
benefits and the claim is marked as received in February 
1997, the Board is persuaded that the claim was received at 
the RO in February 1997, rather than February 1996.  As 
described above, the earliest date from which to make 
effective the award of benefits based on this February 1997 
claim, is one year earlier, in February 1996.  


c.  Increased Rating

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

In this case, the veteran was awarded service connection for 
his lung cancer in a May 1997 rating action.  This was based 
on certain regulatory presumptions providing that when a 
veteran has one of a number of enumerated disabilities 
(including lung cancer), and he served in Vietnam, it will be 
presumed that he was exposed to herbicides in service, and 
that the enumerated disability is service connected.  The 
record shows that the veteran served in Vietnam and that in 
the early part of 1994 he was diagnosed to have lung cancer.  
Accordingly, upon receipt of the veteran's claim for benefits 
and a review of a recent examination and treatment records, 
service connection was established for the veteran's lung 
cancer, effective from February 1996.  At the time of this 
decision, the veteran was assigned a 30 percent disability 
rating, which has remained in effect to the present time.  It 
is with this evaluation that the veteran initiated his 
current appeal.  

The evidence of record obtained in connection with the 
veteran's appeal includes VA treatment records dated between 
1994 and 2000, as well as the reports of examinations 
conducted for VA purposes in March 1997 and March 2000.  The 
veteran's medical records show that his cancer treatment 
included a right upper lung lobectomy and lung reconstruction 
that took place in February 1994, (February 10, 1994).  
Following this surgery, the veteran apparently remained 
hospitalized until mid-March 1994.  Subsequently dated 
records, however, show little in the way of respiratory 
complaints, with no cough or shortness of breath noted in 
most records dated in 1995, 1996 and 1997.  Likewise, they do 
not show the veteran as undergoing any anti-neoplastic 
chemotherapy, or other such therapeutic therapy.  (In this 
regard, the veteran is apparently enrolled in an experimental 
protocol regarding the use of vitamin A to determine its role 
in the prevention of tumor recurrence, but he is not 
undergoing any therapeutic procedures.)  

Records dated in March 1997 do refect complaints of a 
constant cough, but these show that this was apparently 
considered to be related to the veteran's left lung.  
Treatment records dated between 1998 and 2000 reflect 
attention being primarily directed to gastrointestinal 
complaints and peptic ulcer disease, rather than to any 
residuals of the veteran's lung cancer.  

The report of the examination conducted for VA purposes in 
March 1997 revealed that there was no shortness of breath or 
chest discomfort and that the lungs were clear to 
auscultation and percussion.  The diagnosis was status post 
resection of carcinoma of the right upper lobe in February 
1994.  In connection with this examination, the veteran also 
had a pulmonary function test.  The report from this test, 
however, revealed that its results were not reliable, owing 
to "suboptimal patient effort."  

The veteran was again examined for VA purposes in March 2000.  
The report from this examination revealed that the veteran 
complained of shortness of breath and chest tightness of 
approximately a year's duration, which were relieved by a 
medication inhaler he borrowed from his son.  The veteran 
also reported occasional productive morning cough and dyspnea 
after climbing 2 flights of stairs.  The examiner found, 
however, that the lungs were clear to auscultation, and the 
veteran's diagnoses were right lung undifferentiated 
carcinoma, large cell type; status post right upper lobe 
lobectomy; and COPD.  

In connection with this 2000 examination, the veteran also 
underwent a pulmonary function test.  This revealed that the 
forced expiratory volume in one second (FEV-1), was 65% of 
that predicted on pre-bronchodilator testing and 68% of that 
predicted on post-bronchodilator testing.  The ratio of FEV-1 
to forced vital capacity (FVC) was 81% on pre-bronchodilator 
testing and 76 % on post-bronchodilator testing.  

At his hearing conducted in February 1998, the veteran 
testified that he believed a 60 percent evaluation for the 
residuals of his lung cancer was warranted, although he did 
not provide a clear rationale for this conclusion.  He did 
indicate, however, that he saw a physician every six to seven 
months, and that he was receiving vitamin therapy.  He stated 
that he was not undergoing any chemotherapy or radiotherapy.  

In evaluating the veteran's impairment from his lung cancer, 
it must be noted that the criteria for evaluating respiratory 
disorders changed in October 1996.  Since the effective date 
for the veteran's award of benefits is from February 1996, it 
will be necessary to consider the criteria in effect both 
prior to and since the change in regulations that occurred in 
October 1996, and then apply the criteria that yields the 
more favorable result, (if any).  See Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 11 
Vet.App. 163, 168 (1998).

A review of the rating schedule shows that prior to October 
1996, Diagnostic Code 6819 contemplated malignant new growths 
of the respiratory system.  Under this code a 100 percent 
rating is assigned for 2 years following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  At that point, if there is no 
recurrence or metastases, the rating is based on residuals.  
See Note to Diagnostic Code 6819.  With respect to residuals, 
Diagnostic Code 6816 provides the criteria for evaluating a 
lobectomy.  Under this code, a minimum 30 percent rating is 
assigned for a unilateral lobectomy.  A maximum 50 percent 
rating is assigned when the lobectomy was bilateral.  

The revised rating schedule for evaluating respiratory 
disability provides for a 100 percent rating for malignant 
neoplasms of any specified part of the respiratory system 
exclusive of skin growths.  Diagnostic Code 6819.  In the 
Note to this code, it is provided that the rating of 100 
percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105 (e), 
regarding the reductions of ratings.  If there has been no 
local recurrence or metastasis, the rating is to be based on 
residuals.  

Regarding residual lung impairment, Diagnostic Code 6844 
addresses post surgical residuals of a lobectomy.  Under this 
code, a 30 percent rating is assigned when FEV-1 is 56 to 70 
percent predicted, or with FEV-1/FVC of 56 to 70 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 56-65 percent predicted.  
A 60 percent evaluation is assigned under this code when FEV-
1 is 40 to 55 percent predicted, or; with FEV-1/FVC of 40 to 
55 percent, or; with DLCO(SB) of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

After considering both the old and new criteria for 
evaluating respiratory impairment in light of the facts of 
this case, it is the Board's conclusion that the old criteria 
are more favorable, and will apply those in evaluating this 
case.  This conclusion is based on the provisions of 
Diagnostic Code 6819 which require a 100 percent rating for 
two years following surgery or other therapeutic treatment, 
whereas the criteria in effect after October 1996, only 
provide for a 100 percent rating for 6 months after surgery 
or therapeutic procedures.  Although the "new" criteria 
provide for more stringent procedural safeguards concerning 
any reduction from a 100 percent rating after 6 months, since 
the veteran did not submit a claim for benefits in this 
regard until 18 months after this 6 month initial rating 
would have ended, he could not have been assigned an initial 
100 percent rating under the new criteria in any event, and 
therefore, there would have been no 100 percent rating to 
have been reduced, and no due process to protect.  

Applying the more favorable (pre-October 1996) criteria to 
the veteran's case, since the record shows the veteran 
underwent surgery for his lung cancer, but did not require 
any subsequent therapeutic procedures, had service connection 
been in effect since February 1994, a 100 percent rating 
would have been warranted from the date of the veteran's 
surgery (February 10, 1994) until February 10, 1996.  As 
explained above, however, the award of service connection is 
effective only from February 3, 1996.  Accordingly, the 
veteran is only entitled to a 100 percent rating for his lung 
cancer for that period between the effective date of his 
award of benefits, (February 3, 1996), and the end of the two 
year period following his February 10, 1994 surgery.  
Accordingly, for the period from February 3, 1996 to February 
10, 1996, the criteria for a 100 percent rating for the 
veteran's lung cancer have been met, and to this extent his 
appeal is granted.  

Turning to the evaluation of the residuals of the veteran's 
lung cancer, i.e., his lobectomy, it is undisputed that this 
procedure only involved the veteran's right upper lung, and 
as such, he has never met the criteria for the next higher 50 
percent rating for bilateral lobectomy under code 6816.  
Accordingly, an evaluation in excess of 30 percent after 
February 10, 1996 is not warranted in this case, and to this 
extent the veteran's appeal is denied.  

In reaching this conclusion regarding the evaluation of the 
residuals of the veteran's lung cancer, the Board also notes 
that even if consideration were given to the criteria that 
became effective in October 1996, the veteran would not be 
entitled to an increased rating.  As described above, when 
examined in connection with his claim in March 2000, the 
veteran underwent a pulmonary function study.  The results 
from this evaluation showed that the veteran's FEV-1 value 
was between 65 and 68 of that predicted.  Further, FEV-1/FVC 
was 68 percent with pre-bronchodilator usage and 76 percent 
with post-bronchodilator usage.  Although it does not appear 
that the DLCO(SB) or maximum oxygen consumption studies were 
accomplished, those tests that were performed clearly show 
that the veteran fails to meet the criteria for an increased 
60 percent evaluation for the residuals of his lung cancer.  

(Likewise, even though the results of the pulmonary function 
test performed in 1997 were considered unreliable due to the 
veteran's suboptimal effort, those results that were obtained 
failed to show that the veteran met the criteria for a 60 
percent disability evaluation under Diagnostic Code 6844.  
The 1997 results showed that FEV-1 values were 60 and 63 
percent of that predicted, and FEV-1/FVC was 73 and 77 
percent on pre-bronchodilator and post-bronchodilator tests, 
respectively.)

On the foregoing record, it is the Board's view that the 
disability picture presented since February 1996 does not 
present findings sufficient to support the assignment of a 
rating in excess of 30 percent for the veteran's lung cancer.  
The record shows few complaints of a respiratory nature over 
the years since the veteran's lung cancer surgery, and the 
results of pulmonary function tests (even when the veteran's 
effort was apparently poor), consistently show that the value 
ranges of FEV-1 and FEV-1/FVC do not meet the criteria 
contemplated for the next higher 60 percent rating.  
Accordingly, an evaluation in excess of 30 percent for the 
residuals of the veteran's lung cancer after February 1996 is 
denied.  


d.  Entitlement to Benefits Pursuant to 38 U.S.C.A. § 1160.  

Section 1160 of Title 38 United States Code provides for 
compensation benefits to veterans in certain cases of 
impairment to paired organs, as if both disabilities were 
service connected, even when only one of the enumerated 
organs in that law is service connected.  Relevant to this 
veteran's claim is the provision concerning the lungs, where 
a veteran with a permanent service connected disability of 
one lung, rated 50 percent or more disabling, in combination 
with a non-service connected disability of the other lung, 
that is not the result of the veteran's willful misconduct, 
shall be paid the applicable rate of compensation as if the 
combination of disabilities were the result of service 
connected disability.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  

In this case, while the veteran is service connected for one 
lung impairment, and he has a non-service connected 
impairment of the other lung, his service connected right 
lung disability is not rated 50 percent or more disabling.  
Accordingly, a fundamental requirement for establishing 
entitlement to benefits pursuant to 38 U.S.C.A. § 1160 is not 
shown, and this appeal must be denied.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  

Entitlement to an effective date earlier than in February 
1996 for service connection for status post right upper 
lobectomy for right lung carcinoma, is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent schedular evaluation for 
status post right upper lobectomy for right lung carcinoma 
from February 3, 1996 to February 10, 1996, is granted.  

Entitlement to a rating in excess of 30 percent for status 
post right upper lobectomy for right lung carcinoma after 
February 10, 1996, is denied.  

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1160 concerning disability of paired organs is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

